Citation Nr: 0331345	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the RO in New York, 
New York which granted service connection and a 10 percent 
rating for PTSD; the veteran appealed for a higher rating.  

REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

It appears that there may be additional VA medical records 
pertaining to the veteran's service-connected PTSD.  In his 
February 2002 substantive appeal, the veteran stated that 
additional records were available at the Albany VA Medical 
Center (VAMC).  Such records must be obtained.  38 U.S.C.A. 
§ 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  
The veteran's most recent VA examination took place in 
December 2000.  Since that time he has received treatment for 
PTSD.  Given the length of time since the last VA examination 
in 2000, the veteran must be afforded a new examination of 
his service-connected PTSD.  38 U.S.C.A. § 5103A(d) (West 
2002).  As to his claim for a higher initial evaluation, the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The treatment records and the veteran's contentions 
raise the possibility of worsening since the last 
examination.

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a letter dated in January 2002, the RO attempted to comply 
with the notice requirements of 38 U.S.C.A. § 5103(a).  This 
notice was provided in accordance with the provisions of 
38 C.F.R. § 3.159(c), and limited the time for submitting 
necessary evidence to 30 days from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Finally, the Board notes that the veteran submitted 
additional pertinent evidence to the RO in May 2002.  Such 
evidence has not yet been reviewed by the RO.  Although the 
veteran has waived RO review of such evidence, since this 
case must be remanded for the reasons noted above, the RO 
should review such evidence and issue a supplemental 
statement of the case.  38 C.F.R. § 19.37(a) (2003).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since January 1997.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  In 
particular, the RO should attempt to 
obtain treatment records from the Albany 
VAMC.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  All indicated 
tests and studies are to be performed.  
The examiner should report all 
symptomatology attributable to PTSD, and 
comment on the degree of occupational or 
social impairment resulting from such 
symptomatology.  The examiner should also 
provide a global assessment of function 
score.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claim.

5.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to a 
higher rating for PTSD, with 
consideration of all additional evidence 
received since the April 2002 
supplemental statement of the case.  If 
the claim is denied, the veteran should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


